

113 HR 3182 IH: Safe and Secure Border Infrastructure Act
U.S. House of Representatives
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3182IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2013Mr. Peters of California (for himself, Mr. Vargas, and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide grants to construct transportation and supporting infrastructure improvements at existing and new international border crossings.1.Short titleThis Act may be cited as the Safe and Secure Border Infrastructure Act.2.Establishment of safe and secure border infrastructure grantsThe Secretary of Transportation, in consultation with the Secretary of Homeland Security and the governors of the border States, shall establish a grant program, which shall be administered by the Secretary of Transportation and the Administrator of General Services, to construct transportation and supporting infrastructure improvements at existing and new international border crossings to facilitate the safe, secure, and efficient cross-border movement of motor vehicles, non-motor vehicles, cargo, and individuals, including pedestrians.3.EligibilityThe projects eligible to receive a grant under this Act shall include—(1)highway or bridge projects eligible under title 23, United States Code;(2)public transportation projects eligible under chapter 53 of title 49, United States Code;(3)demonstration and pilot projects related to innovative cross border systems management; and(4)passenger and freight rail transportation projects.4.ApplicationsTo be eligible to receive a grant under this Act, a State or metropolitan planning organization located in a border region shall submit to the Secretary of Transportation an application that demonstrates—(1)an established master plan for border infrastructure investments that demonstrates awareness of the relevant border stakeholder interests at the Federal, State, and regional level;(2)that receipt of the grant applied for under this Act would complete an overall financing package;(3)the ability to provide a non-Federal match of 50 percent of the total cost of the project;(4)the satisfaction of all Federal and State environmental requirements prior to the submission of the application for the grant; and(5)a plan to obligate any funds received under this Act by the end of the fiscal year following the year in which those funds are awarded.5.Primary selection criteriaIn awarding a grant under this Act, the Secretary of Transportation, in consultation with the Administrator of General Services, shall give priority to projects that accomplish one or more of the following objectives:(1)Improve the safety and security at facilities in the United States, including ports of entry.(2)Facilitate safe, secure, and legal trade crossings of motor vehicles, non-motor vehicles, cargo, and individuals, including pedestrians, to alleviate border congestion and reduce the economic effect of border wait times and delays.(3)Implement innovative technologies that enhance safety, security, or efficiency at the border.(4)Coordinate a system of projects that improve security and systems efficiencies at ports of entry.(5)Facilitate economic development strategies with respect to safety and security.(6)Implement congestion relief and air quality management strategies to improve the environment.6.Apportionment of fundsOf the amounts appropriated to carry out this Act, the Secretary of Transportation, in consultation with the Administrator of General Services, shall apportion such amounts as follows:(1)20 percent in the ratio that——(A)the total number of incoming commercial trucks that pass through land border ports of entry within the boundaries of an eligible State; bears to(B)the total number of incoming commercial trucks that pass through land border ports of entry within the boundaries of all eligible border States.(2)30 percent in the ratio that—(A)the total number of incoming personal motor vehicles and incoming buses that pass through land border ports of entry within the boundaries of an eligible State; bears to(B)the total number of incoming personal motor vehicles and incoming buses that pass through land border ports of entry within the boundaries of all eligible border States.(3)25 percent in the ratio that—(A)the total weight of incoming cargo by commercial trucks that pass through land border ports of entry within the boundaries of an eligible State; bears to(B)the total weight of incoming cargo by commercial trucks that pass through land border ports of entry within the boundaries of all eligible border States.(4)25 percent of the ratio that—(A)the total number of land border ports of entry within the boundaries of an eligible State; bears to(B)the total number of land border ports of entry within the boundaries of all eligible border States.7.DefinitionsIn this Act—(1)the term border region means any portion of a border State within 10 miles of an international land border with Canada or Mexico;(2)the term border State means any State that has an international land border with Canada or Mexico;(3)the term commercial truck means a commercial vehicle as defined in section 31301(4) (other than subparagraph (B)) of title 49, United States Code;(4)the term motor vehicle has the meaning such term has under Section 154(a)(2) of title 23, United States Code; and(5)the term State has the meaning such term has in section 101(a)(25) of title 23.